                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA
            Plaintiff,                             Case No. 18-cr-20311
v.
                                                   Paul D. Borman
PAUL PHELPS                                        United States District Judge
                  Defendant.




 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
             RELEASE WITHOUT PREJUDICE


      Defendant is presently serving a seven month sentence for violations of his

supervised release. Defendant is presently incarcerated at FCI Milan.

      Defendant has filed a Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c). (ECF No. 48.) The Government has filed a Response in

Opposition (ECF No. 50), pointing out that Defendant has not fully exhausted his

administrative rights within the Bureau of Prisons, nor has he requested the warden

at FCI Milan to grant him compassionate release, and then waited for 30 days from

the warden’s receipt of his request, as required by 18 U.S.C. § 3582(c), before filing

a motion for compassionate release in federal district court.




                                          1
      Accordingly, this Court denies Defendant’s Motion for Compassionate

Release, without prejudice, as required by the United States Court of Appeals for the

Sixth Circuit in United States v. Alam, 960 F.3d 831 (6th Cir. 2020).

SO ORDERED.




Dated: July 9, 2021                          s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                         2
